DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/14/2020 and 12/18/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
The acronym ‘SNS’ as recited in the claim 6 should be spelled out and/or defined the first time it is recited in the claim.

	
Claim interpretations under 112 (f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


Each of the following Claim limitations:
Claim 1: “the storage unit is configured to store …”;
“the person meta data generation unit is configured to generate …”;
 “the information publication unit is configured to publicize …”;
Claim 2: “the information publication unit is configured to publicize …”;
Claim 3: “the information publication unit is configured to publicize …”;
Claim 4: “the information publication unit is configured to publicize …”;
Claim 5: “the information publication unit is configured to publicize …”;
	“the communication unit is configured to use …”;
Claim 13: “the person meta data generation unit is configured to generate …”;
  “the information publication unit is configured to publicize …”;
Claim 14: “the information publication unit is configured to publicize …”;
	  “the communication unit is configured to use …”;
has been interpreted under 35 U.S.C. 112 (f), or pre-AIA  35 U.S.C. 112 sixth paragraph, because it uses a generic placeholder “unit” coupled with functional languages without reciting sufficient structure to achieve the function and equivalents thereof. Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1-5 and 13-14 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: NONE” It appears that the stated hardware and software are generic and therefore, the specification fails to show the corresponding structures of the components.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 and 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 and 13 are interpreted under 35 U.S.C. 112(f) (see above).  Therefore Claims 1 and 13 contain placeholders that require corresponding structure(s).  It is unclear whether the recited structure, material, or acts in these claims are sufficient for performing the claimed function because the Specification is unclear about the corresponding structure(s).  
Dependent claims 2-10 and 14-15 are also rejected for inheriting the deficiencies of the independent claims from which they depend on.  



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1-3, 5, 9 and 11-14 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Ananthakrishnan (Pub. No.: US 2013/0036370).
Regarding claim 1: Ananthakrishnan discloses An information processing system connected to the outside via a network, comprising: a storage unit for storing individual-related information (Ananthakrishnan - Fig. 1, Memory/storage 135); an information publication unit (Ananthakrishnan - [0062]: the display devices are handheld communication devices that include a touchscreen interface controlled by display driver 115); and a person meta data generation unit (Ananthakrishnan - [0058]: an obfuscation module 110), wherein:
the storage unit is configured to store each piece of the individual-related information together with a flag showing whether or not the information is publicized so that the individual cannot be identified (Ananthakrishnan - [0076]: Once information, or a class of information, such as social security numbers, fields associated with banking account numbers, or the like, has been identified as sensitive, in step S620 the tag is associated with this information, the tag identifying the information as sensitive, with the tag optionally including which one or more parties or devices the hiding of the sensitive information applies to … All this information can then be saved in step S630),
the person meta data generation unit is configured to generate the person meta data based on the individual-related information shown by the flag that the information is publicized so that the individual Ananthakrishnan - [0083]: control continues to step S850, step S860 or step S870, where hiding, obfuscating or the adding of misleading information, respectively, is performed … In step S860, sensitive information is obfuscated, again, based on information in the tag optionally in cooperation with one or more rules), and
the information publication unit is configured to publicize the person meta data so that the person meta data can be accessed via the network (Ananthakrishnan - [0064]: the information identified as being sharable is sent to the customer's display device 100 for viewing thereon … other information is shown including instant rebate credit information, misleading information 105. See also [0059] for network communication).
Regarding claim 2: Ananthakrishnan discloses wherein: the information publication unit is configured to publicize the individual-related information shown by the flag to be publicized so that the individual cannot be identified and the person meta data so that the former and the latter can be accessed separately via the network (Ananthakrishnan - [0064]: certain information is only for the sales person's view, including the cost and options field, while on the customer view, on display device 100, other information is shown including instant rebate credit information, misleading information 105).
Regarding claim 3: Ananthakrishnan discloses wherein: the information publication unit is configured to publicize the person meta data having the same or similar contents regarding a plurality of pieces of individual-related information collectively or in association with each other (Ananthakrishnan - [0071]: the obfuscation module is directly hiding the information that is tagged or identified as sensitive or should otherwise not be shared). 
Regarding claims 5 and 14: Ananthakrishnan discloses wherein:
the information processing system includes a communication unit (Ananthakrishnan - [0059]: the underlying network(s) and communication channels that can be used to assist with the exchange, mirroring or sharing of information between the devices),
the storage unit is configured to store address information of the individual (Ananthakrishnan - [0075]: the tags or identifiers can include information such as which devices may receive the sensitive information, and which devices are to be excluded from receiving the sensitive informatio),
the information publication unit is configured to publicize the person meta data together with a region that can be activated to present a user interface on a user terminal having accessed the person meta data to prepare a message or a comment regarding the person meta data (Ananthakrishnan - [0070]: as illustrated in the graphical user interface 230, one or more portions of information can be inserted anywhere in the graphical user interface, such as the misleading information block 232, that can include any type of information that may or may not be relevant to the underlying reason for the information being displayed in the first place),
the message or the comment is prepared while the address information of the individual not being identified or while address information not belonging to the individual being identified (Ananthakrishnan - [0070]: In this particular example, a car dealer may use this real estate of the graphical user interface to insert puffery to assist with pushing the sale of a vehicle), and
the communication unit is configured to use the address information of the individual to notify the existence of the message or the comment regarding the person meta data to the individual who cannot be identified based on the person meta data (Ananthakrishnan - [0083]: in step S890, information remaining after sensitive information has been hidden, obfuscated, replaced with misleading information, and optionally re-configured is displayed).
Regarding claim 9: Ananthakrishnan discloses wherein: the flag shows whether or not the information is publicized so that the individual cannot be identified and shows a publication target (Ananthakrishnan - [0076]: the tag identifying the information as sensitive, with the tag optionally including which one or more parties or devices the hiding of the sensitive information applies to).
Regarding claim 13: Ananthakrishnan discloses An information processing system connected to the outside via a network, comprising:
a storage unit for storing individual-related information (Ananthakrishnan - Fig. 1, Memory/storage 135);
an information publication unit (Ananthakrishnan - [0062]: the display devices are handheld communication devices that include a touchscreen interface controlled by display driver 115); and
Ananthakrishnan - [0058]: an obfuscation module 110),
wherein:
the person meta data generation unit is configured to generate person meta data based on the individual-related information to be publicized so that the individual cannot be identified (Ananthakrishnan - [0083]: control continues to step S850, step S860 or step S870, where hiding, obfuscating or the adding of misleading information, respectively, is performed … In step S860, sensitive information is obfuscated, again, based on information in the tag optionally in cooperation with one or more rules), and
the information publication unit is configured to publicize the person meta data so that the person meta data can be accessed via the network (Ananthakrishnan - [0064]: the information identified as being sharable is sent to the customer's display device 100 for viewing thereon … other information is shown including instant rebate credit information, misleading information 105. See also [0059] for network communication).
Regarding claim 12: this claim defines a computer readable medium claim that corresponds to system claim 1 and does not define beyond limitations of claim 1. Therefore, claim 12 is rejected with the same rational as in the rejection of claim 1. Furthermore, Ananthakrishnan [0040] discloses computer readable storage medium where the storage medium executes instructions from a processor.
Regarding claim 11: this claim defines a method claim that corresponds to system claim 13 and does not define beyond limitations of claim 13. Therefore, claim 11 is rejected with the same rational as in the rejection of claim 13. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


s 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ananthakrishnan (Pub. No.: US 2013/0036370) in view of Jones et al. (Pub. No.: US 2018/0285596, hereinafter Jones).
Regarding claim 4: Ananthakrishnan doesn’t explicitly teach but Jones discloses wherein: the information publication unit is configured to publicize the person meta data by providing the person meta data regarding a plurality of pieces of individual-related information to a storage apparatus included in a search system at the outside (Jones - [0025]: the data store 150 is configured to store the modified data 142 in a manner that allows a management platform (e.g., the management platform 120 of FIG. 1) to locate metric data associated with particular network entities. For example, data store 150 may contain a multitude of entries, with each entry including the identifier 212 and metric data 218. [0026]: Using the identified identifier 212, the management platform queries the data store 150 to retrieve the appropriate metric data 218 for the particular network entity).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Ananthakrishnan with Jones so that the meta data can be available for querying from outside system. The modification would have allowed the system to make personal meta data available to outside system. 
Regarding claim 15: Ananthakrishnan doesn’t explicitly teach but Jones discloses wherein: the individual-related information to be publicized so that the individual cannot be identified is a specific data item of a database record regarding the individual-related information stored in the storage unit (Jones - [0024]: The modified data 142 created by the collector module 140 may be routed by the collector module 140 to the data store 150 for storage. … he data store 150 may be a conventional relational database).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Ananthakrishnan with Jones so that the data is store as an database record. The modification would have allowed the system to use database structure to store the data. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ananthakrishnan (Pub. No.: US 2013/0036370) in view of Maruyama et al. (Pub. No.: US 2013/0263276).
Regarding claim 6: Ananthakrishnan doesn’t explicitly teach but Maruyama discloses wherein: the information processing system is an SNS information processing system (Maruyama - [0038]: The information processing system according to an embodiment of the present disclosure can provide membership-based service such as an SNS).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Ananthakrishnan with Maruyama so that the information processing system can be used in the social network service. The modification would have allowed the system to increase usability. 

Claims 7-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ananthakrishnan (Pub. No.: US 2013/0036370) in view of Eisenberger et al. (Pub. No.: US 2006/0155578, hereinafter Eisenberger).
Regarding claim 7: Ananthakrishnan doesn’t explicitly teach but Eisenberger discloses wherein:
the information processing system is one or more medical, health, or welfare information processing systems (Eisenberger - [0043]: healthcare data sharing systems), and
the individual-related information includes at least one of the diagnosis record information and the prescription information of patient (Eisenberger - [0079]: the patient data records held by a Publisher can include, for example, … prescribed medications (current, past or prescribed for the current event), vaccinations, other past, current or prescribed therapies, diagnosis).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Ananthakrishnan with Eisenberger so that the information processing system can be used in the medical application. The modification would have allowed the system to increase usability.
Regarding claim 8: Ananthakrishnan discloses wherein: the flag shows whether or not the information is publicized so that the individual cannot be identified (Ananthakrishnan - [0076]: the tag identifying the information as sensitive). However, Ananthakrishnan doesn’t explicitly teach but Eisenberger discloses shows the type of information to be publicized (Eisenberger - [0128]: The term “privacy levels” refers to a classification system that classifies types of data according to lesser to greater degrees of content or patient-identifier data).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Ananthakrishnan with Eisenberger so that the classification type is also included in the flag for data. The modification would have allowed the system to further describe the data that the flag associated with.
Regarding claim 10: Ananthakrishnan doesn’t explicitly teach but Eisenberger discloses wherein: the person meta data includes, with regard to each piece of the individual-related information, string-type additional information obtained by combining an identifier for identifying the theme or classification of the individual-related information and an identifier for identifying whether or not the publication of the individual-related information is permitted (Eisenberger - [0131]: assigned one or more privacy levels based on local participant data sharing decisions or choices and/or a legal entitlement to send and/or receive certain types (and/or content) of data) and for identifying a publication target of the individual-related information (Eisenberger - [0131]: The Administrative Server 1100 can control the communications between the Publishers 200 and Subscribers 300 using the privacy levels for topics. The privacy levels can be maintained in a privacy level electronic register that can be associated with (incorporated into or communicate with) the Administrative Server 1100).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Ananthakrishnan with Eisenberger so that meta data include additional information (privacy level) with data sharing decision  (classification), entitlement (permission) and associated communication server (publication target). The modification would have allowed the system to determine how to publish the meta data securely.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lee et al. (Pub. No.: US 2015/0089666) - Apparatus and method for protecting privacy in terminal
Deshpande et al. (Pub. No.: US 2015/0134648) - User-specific search over protected contextual data

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s acting supervisor, Kristine Kincaid can be reached on (571) 272-4063.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8729.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MENG LI/
Primary Examiner, Art Unit 2437